


115 HR 5612 IH: Iranian Military and Terror Financing Reporting Act
U.S. House of Representatives
2018-04-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I
115th CONGRESS2d Session
H. R. 5612
IN THE HOUSE OF REPRESENTATIVES

April 25, 2018
Mr. Lipinski (for himself and Mr. Roskam) introduced the following bill; which was referred to the Committee on Foreign Affairs

A BILL
To require the Secretary of State, in coordination with the Director of National Intelligence, to report on Iranian expenditures supporting foreign military and terrorist activities, and for other purposes.

 
1.Short titleThis Act may be cited as the Iranian Military and Terror Financing Reporting Act. 2.FindingsCongress finds the following: 
(1)The Joint Comprehensive Plan of Action (JCPOA) was agreed to on July 14, 2015, and adopted in October 2015. (2)According to statements by Iranian officials, Iran entered into the agreement in order to improve its domestic economic situation, brought about, according to experts, by economic mismanagement on the part of Iran’s leadership and by highly successful sanctions targeting Iran’s energy and banking sectors. 
(3)Notwithstanding the implementation of the JCPOA and the aspirations of Iran’s clerical leadership to moderate its behavior, Iran continues to engage in regionally destabilizing activities, including support for terrorist proxies and illegal testing of ballistic missiles. (4)Meanwhile, Iran’s economy continued to sputter after the implementation of the JCPOA, according to experts, despite the lifting or easing of many sanctions. 
(5)On December 29, 2017, peaceful protests broke out in several Iranian cities against Iran’s leadership based on economic discontent. (6)In response to the protests, Iran’s political leadership criticized the United States for failing to uphold its commitments under the JCPOA, while Supreme Leader Khamenei blamed enemies for the protests. 
(7)However, according to the Financial Action Task Force, Iran has failed to improve its banking system or establish adequate accountability measures with respect to money laundering to attract foreign investment. (8)Iran’s Islamic Revolutionary Guard Corps, an entity included on the list of specially designated nationals and blocked persons maintained by the Office of Foreign Assets Control of the Department of the Treasury for its destabilizing activities, also controls major aspects of Iran’s economy, which has a further chilling effect on foreign investment in Iran. 
3.Sense of CongressIt is the sense of Congress that— (1)in the absence of sanctions relating to nuclear activity, Iran’s economic woes are a function of poor management, sclerotic policies, the control of the Islamic Revolutionary Guard Corps (IRGC) over major industries, and continued foreign concerns about Iran’s destabilizing activities, including ballistic missile launches and support for terrorist proxies; 
(2)Iranian leaders should dedicate resources to domestic spending instead of foreign adventurism and implement the financial recommendations made by the Financial Action Task Force with respect to money laundering; and (3)the United States and its partners should have a firm sense of how much Iran spends, including spending by the IRGC, on hostile foreign activities. 
4.Report 
(a)In generalNot later than 90 days after the enactment of this Act, and annually thereafter until the date described in subsection (c), the Secretary of State, in consultation with the Director of National Intelligence, shall submit to Congress a report describing Iranian expenditures in the previous calendar year on military and terrorist activities outside the country, including each of the following: (1)The amount spent in such calendar year on activities by the Islamic Revolutionary Guard Corps, including activities providing support for— 
(A)Hezbollah; (B)Houthi rebels in Yemen; 
(C)Hamas; (D)proxy forces in Iraq and Syria; or 
(E)any other entity or country the Secretary determines to be relevant. (2)The amount spent in such calendar year for ballistic missile research and testing or other activities that the Secretary of State determines are destabilizing to the Middle East region.  
(b)Form 
(1)In generalThe report required under subsection (a) shall be submitted in unclassified form, but may include a classified annex. (2)Inclusion in annual country reports on terrorismThe Secretary of State may issue the reports required under subsection (a) by including such reports in the annual reports required by section 140 of the Foreign Relations Authorization Act, Fiscal Years 1988 and 1989 (22 U.S.C. 2656f). 
(c)Expiration dateThe date described in this subsection is the date on which the Secretary of State determines that the government of Iran no longer provides support for international terrorism pursuant to the following: (1)Section 6(j) of the Export Administration Act of 1979 (as continued in effect under the International Emergency Economic Powers Act (50 U.S.C. 1701 et seq.)). 
(2)Section 620A of the Foreign Assistance Act of 1961 (22 U.S.C. 2371). (3)Section 40 of the Arms Export Control Act (22 U.S.C. 2780).  

